DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/31/2021.
Claims 1-20 are pending. Claims 1, 10 and 16 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/31/2021, 06/06/2022, 10/14/2022.  All IDS have been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
	Applicant is requested to check other spec informality ad resolve issues (if applicable) so that the spec disclosure is in accordance with CON application and patent US11145383B1.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 6, 10-11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAI et al. (US 2015/0340069 A1)
Regarding independent claim 1, ARAI teaches a device (Fig. 2: 10 “semiconductor device”. See Fig. 1- Fig. 33 for illustrated components and functionality), comprising: 
a number of impedance calibration circuits (Fig. 11: 33, 14, 38A, 200, 400 combined. For example,  Fig. 11: 33A, 14A, 38A, 200, 400 combined is first impedance calibration circuit and Fig. 11: 33B, 14B, 38A, 200, 400 combined is second impedance calibration circuit ); and 
an interpolation circuit (Fig. 11: 100, 300 combined) configured to generate a calibration code (Fig. 11: output of 300) based on two or more other calibration codes (para [0117]: CALCODE, DEFCODE1, DEFCODE2) generated via one or more impedance calibration circuits of the number of impedance calibration circuits (Fig. 11: 33, 14, 38A, 200, 400 combined), another interpolation circuit, or any combination thereof.
Regarding claim 2, ARAI teaches the device of claim 1, wherein each of the number of impedance calibration circuits ((Fig. 11: 33, 14, 38A, 200, 400 combined ) is configured to generate a calibration code (Fig. 11: output of 300) used to tune circuitry of a portion of an associated I/O interface area (calibration function of channel A of I/O circuitry, see Fig. 11: 23A).
Regarding claim 3, ARAI teaches the device of claim 1, wherein the number of impedance calibration circuits comprises at least two (2) impedance calibration circuits (For example,  Fig. 11: 33A, 14A, 38A, 200, 400 combined is first impedance calibration circuit and Fig. 11: 33B, 14B, 38A, 200, 400 combined is second impedance calibration circuit ).
Regarding claim 6, ARAI teaches the device of claim 1, wherein each of the number of impedance calibration circuits are positioned adjacent either a first edge of an associated 1/0 interface area or a second edge of the associated 1/0 interface area, the second edge opposite the first edge (see Fig. 2-Fig. 11).
Regarding independent claim 10, ARAI teaches a method, comprising: 
determining first and second impedance calibration codes for a semiconductor device; and 
determining a third calibration code for the semiconductor device based on the first and second impedance calibration codes.
(see claim 1 rejection analysis)
Regarding claim 11, ARAI teaches the method of claim 10, wherein determining the third calibration code comprises determining the third calibration code for a third portion of an I/O interface via an interpolation circuit associated with the third portion of the I/O interface.
(see claim 1-3 rejection analysis)
Regarding independent claim 16, ARAI teaches a system (system shown in Fig. 4, Fig. 5. See also Fig. 1- Fig. 33 for illustrated components and functionality), comprising: 
at least one input device (Fig. 4: 42A); 
at least one output device (Fig. 4: 41A); 
at least one processor device (Fig. 1: 2) operably coupled to the input device and the output device (see Fig. 1 and Fig. 4); and 
at least one memory device (Fig. 1: 10) operably coupled to the at least one processor device (Fig. 1: 2, see Fig. 1, Fig. 4) and comprising: 
a first calibration circuit (Fig. 11: 33A, 14A, 38A, 200, 400 combined is first impedance calibration circuit) configured to generate a first calibration code (Fig. 11: DEFCODE1, CALCODE); 
a second calibration circuit (Fig. 11: 33B, 14B, 38A, 200, 400 combined is second impedance calibration circuit ) configured to generate a second calibration code (Fig. 11: DEFCODE2, CALCODE); and 
an interpolation circuit (Fig. 11: 100, 300 combined) coupled to each of the first calibration circuit (Fig. 11: 33A, 14A, 38A, 200, 400 combined) and the second calibration circuit (Fig. 11: 33B, 14B, 38A, 200, 400 combined) and 
configured to generate a third calibration code (Fig. 11: output of 300A relay circuit) in response to receipt of the first calibration code and the second calibration code (para [0119]).
Regarding claim 20, ARAI teaches the system of claim 16, wherein the first calibration circuit and the second calibration circuit are positioned adjacent opposite edges of an associated I/O interface area (see Fig. 2-Fig. 11).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US11145383B1.
Although the claims at issue are not identical, they are not patentably distinct from each other. For example,
Regarding independent claim 1, US11145383B1 teaches a device (US11145383B1: claim 1, line 1), comprising: 
a number of impedance calibration circuits (US11145383B1: claim 1, line 1-5); and 
an interpolation circuit configured to generate a calibration code generated via one or more impedance calibration circuits of the number of impedance calibration circuits, another interpolation circuit, or any combination thereof (US11145383B1: claim 1, line 6-14).
Analysis not shown for the remaining claims.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Johnson et al. (US 10,504,571 B1) : See Fig. 3 disclosure applicable for all claims. Gans (US 9,935,632 B1 ): See Fig. 1 and Fig. 7 disclosure applicable for all claims. Gans (2018/0167055):  See Fig. 1 and Fig. 11 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-20 are objected to because of NSDP double patenting rejection.
Claims 4-5, 7-9, 12-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825